Citation Nr: 1606820	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability other than the service-connected irritable bowel syndrome (IBS).

2.  Entitlement to service connection for a skin disability, other than service-connected tinea pedis and onychomycosis.

3.  Entitlement to an initial rating in excess of 30 percent for IBS.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 to February 1992 and from May 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In November 2009, the Veteran requested a hearing before a Veterans Law Judge, but in August 2015, he withdrew his hearing request.

In January 2011, the Veteran submitted a timely notice of disagreement (NOD) with a December 2010 rating decision that granted service connection for IBS and assigned an initial 10 percent disability rating.  In December 2014, the RO increased the disability rating to 30 percent.  Although the decision indicated this was a full grant of benefits, there are potentially higher ratings available, including on an extraschedular basis or via a different diagnostic code.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, a statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to an initial increased disability rating for IBS.  Because the January 2011 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The RO granted service connection for headaches, as a residual of a traumatic brain injury; right elbow chip fracture; and for tinea pedis with onychomycosis in rating decisions dated February 2012, December 2014, and April 2015, respectively.  As these were full grants of the benefits sought on appeal, these matters are not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

A Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disability, other than the service-connected IBS.  He reports that he experienced some diarrhea with minor abdominal pain and nausea during active military service in the Persian Gulf.  He reports that these aches and pains progressively increased since service.  He asserts that these problems may be due to exposure to environmental hazards, to include nerve agents.  See Substantive Appeal (November 2008); Letter from Department of Defense regarding nerve agent exposure (July 1997).

The record shows a well-documented history of stomach problems.  In 1994 and 1998, upper gastrointestinal series and esophagogastroduodenoscopies (EGD) showed esophagitis, gastritis, hiatal hernia, and reflux esophagitis with marked reactive squamous atypia and focal mild squamous dysplasia.

During an entrance examination for his second period of active service, the Veteran gave a history of IBS and the examiner referred him to a specialist for further evaluation.  A subsequent colonoscopy/EGD revealed esophagitis.  See Pre-deployment examination (May 21, 2004); Service treatment record (May 25, 2004).  A 2005 post-deployment evaluation shows that the Veteran reported chronic gastrointestinal problems.

The Veteran filed a claim of service connection for a gastrointestinal disability in December 2006.  In 2007, the Veteran was deemed unfit for service, in part, due to his stomach problems.  An April 2007 colonoscopy/EGD revealed non-specific colitis, large hiatal hernia, and gastritis.

In May 2007, a VA examiner diagnosed non-specific colitis and hiatal hernia with GERD.  In December 2009, a VA examiner opined that the Veteran's GERD with esophagitis had onset in 1998.  The examiner also opined that the Veteran had an episode of duodenal ulcer disease in 1998, which completely resolved.  In January 2015, a VA medical expert opined that the Veteran's GERD is less likely than not caused by exposure to nerve agents.  The rationale was that medical literature lists all potential causes of GERD and nerve agent exposure is not identified as a cause.

In April 2015, a VA examiner reported that the Veteran did not report and signs or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  The examiner explained that the Veteran has no diagnosed illnesses for which no etiology has been established.  The examiner reported that the Veteran has a history of peptic ulcer disease and gastritis, which have resolved, and that he has a current diagnosis of hiatal hernia and gastroesophageal reflux disease.  The VA examiner opined that the Veteran's hiatal hernia and gastroesophageal reflux disease are less likely than not caused by a specific exposure event in Southwest Asia.  The examiner explained that both gastroesophageal reflux disease and hiatal hernia are due to structural defects in the esophagus, not environmental exposures, such as the nerve agents at Khamisiyah, or exposure to burn pits.

Further development is needed to determine whether the Veteran's current disabilities, namely, esophagitis, colitis, hiatal hernia, gastritis, and GERD, are related to service.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability includes any disability during the pendency of that claim, even if such disability has resolved).

First, medical expertise is needed to address the presumption of aggravation, that is, whether esophagitis, which was noted upon entrance to service, underwent worsening during service, and if so, whether there is clear and unmistakable evidence that any worsening was due to the natural progression of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Second, medical expertise is needed to address the presumption of soundness, that is, whether there is clear and unmistakable evidence that gastritis, GERD, and hiatal hernia, which were not noted upon entrance to service, preexisted service and were not aggravated during service, and if not, whether such conditions are related to the current gastritis, GERD, and hiatal hernia.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); Horn, 25 Vet. App. at 234.

Third, medical expertise is needed to address whether the Veteran's current colitis is related to his in-service stomach problems.   See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

Skin Disability

The Veteran seeks service connection for a skin disability, other than the service-connected tinea pedis and onychomycosis.  He reports that he experienced traveling skin rashes on the upper and lower extremities, head, and groin since service in the Persian Gulf.  See, e.g., Brief (May 2015).

Skin examinations in May 2007, December 2014, and April 2015 were negative for skin disabilities other than the service-connected tinea pedis and onychomycosis.  During the April 2105 VA examination, the Veteran reported that his rashes have been inactive during his past VA examinations.  The examiner noted that the Veteran is credible to report rashes other than tinea pedis and onychomycosis and even speculated that the Veteran may be describing dermatitis.  An attempt should be made to schedule the skin examination during an active stage of the reported skin disability.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

IBS

As discussed in the introduction, the Veteran submitted a January 2011 NOD to the RO's December 2010, rating decision that granted service connection for IBS and assigned an initial 10 percent disability rating.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

In light of the remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from April 2015.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the skin rash claim.  The examination should be scheduled during an active phase to the extent reasonably possible.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current skin disability other than the service-connected tinea pedis and onychomycosis.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disability had its onset during, or is related to, the Veteran's active service, to include exposure to environmental hazards such as nerve agents.  The examination report is to address the Veteran's report of skin rashes since service and include a complete rationale for all opinions expressed.

3.  Forward the claims file, to include all electronic files, to an appropriate medical professional in connection with the gastrointestinal disability claim.  The examiner must review the entire claims file.  Based on this review, the examiner is to address each of the following questions:

A) As to esophagitis, the examiner is to answer the following questions:

(i)  Did the Veteran's esophagitis, which was noted upon entrance to service in May 2005, undergo any worsening (i.e., increase in severity) during service?  If so, was the worsening due to the natural progress of the disease.  How certain are you?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(ii)  Is it at least as likely as not (i.e., at least equally probable) that the current esophagitis is related to the esophagitis discussed in (i)?

B) As to gastritis, GERD, and hiatal hernia, the examiner is to answer the following questions:

(i)  Did the Veteran's gastritis, GERD, and hiatal hernia, which were not noted upon entrance to service in May 2005, exist prior to service and were they aggravated during service?  How certain are you?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(ii)  If so, was the disability NOT aggravated (increase in severity beyond the natural progress of the disease)?  How certain are you?  Would any doctor with the same information reasonably be able to reach a different conclusion?

Please address the 1994 and 1998 UGIs and EGDs, which show gastritis, hiatal hernia, and reflux esophagitis, as well as the December 2009 VA examiner's opinion that GERD had its onset in 1998.

(ii)  Is it at least as likely as not (i.e., at least equally probable) that such conditions discussed in (i) are related to the current gastritis, GERD, and hiatal hernia?

C) As to any other gastrointestinal disabilities, including colitis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability had its onset during, or is otherwise related to, the Veteran's active service. 

The examination report is to address the Veteran's report of stomach problems since service and include a complete rationale for all opinions expressed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to an initial disability rating in excess of 30 percent for IBS.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

